DETAILED ACTION
Examiner’s Statement for Reason for Allowance
Claims 1, 3, 5-8, and 10-11 are allowed.
 	The following is an examiner's statement of reasons for allowance: The Examiner previously objected to claim 4 as to having allowable subject matter. The Applicant has incorporated the limitations of claim 4 into claims 1, 5, 7 and 8 therefore claims 1, 5, 7 and 8 are allowable over the prior arts of record.
	As previously cited regarding claim 11: The following is an examiner's statement of reasons for allowance: the prior art of records teaches various hearing aid systems, for example: Andersen et al. (WO 2014/183779), Shennib et al. (US 2016/0350821) and De Vries et al. (US 2019/0166440). However, the prior arts of record fails to show “customizing the sound to a user preference and alleviating a hearing deficit of an individual wearing the hearing aid system; 5wherein the hearing aid system is adapted to only allow changes to at least some of the digital signal processor settings if a hearing aid performance verification is carried out with a successful result; wherein the hearing aid comprises a fine tuning controller adapted to control at least some of the digital signal processor settings and the hearing aid performance verification in response to a received trigger signal, wherein the received trigger signal may be received from at least one of: a user interaction means accommodated in the hearing aid or in the external device, and a remote fitting computer or remote internet server using the internet and the external device as gateway; and wherein the fine tuning controller is configured to carry out a hearing aid feedback test before carrying out at least one of a wax congestion detection and microphone performance test; and wherein the fine tuning controller is further configured to not carrying out at least one of the wax congestion detection, ear piece positioning and the microphone performance test if a result of the feedback test is within a range of expected values” as required by claim 11, when combined with all the limitations of claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651